Citation Nr: 0711425	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-43 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.

5.  Entitlement to automobile and/or automobile adaptive 
equipment.

6.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for peripheral 
neuropathy of the upper and lower extremities, secondary to 
service-connected diabetes mellitus, and denied entitlement 
to an automobile and/or automobile adaptive equipment and 
specially adapted housing.  The veteran appeals the 
disability ratings assigned, in addition to the denials of 
entitlement to automobile and/or automobile adaptive 
equipment and specially adapted housing.  He testified before 
the undersigned Veterans Law Judge in July 2006; a transcript 
of that hearing is of record.  

The record also shows that the veteran's claims for service 
for coronary artery disease and peripheral vascular disease 
were denied in a March 2003 rating decision.  The veteran 
submitted a timely notice of disagreement but he subsequently 
withdrew his appeal regarding these claims.  See 38 C.F.R. 
§ 20.204 (2006).

The veteran's representative has asserted that the veteran's 
peripheral neuropathy warrants special monthly compensation 
for loss of use of the lower extremities under 38 C.F.R. 
§ 3.350.  This matter has not been addressed by the RO and is 
not currently on appeal.  Accordingly, the Board must refer 
the claim for special monthly compensation based upon loss of 
use of the lower extremities to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection is currently in effect for diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, fibromyositis of the middle and lower back, a 
small sliding hiatal hernia, a shell fragment wound scar of 
the right leg, residuals of a shall fragment wound of the 
left shoulder, hearing loss, tinnitus, bowel incontinence, 
and post-traumatic stress disorder.  In a July 2003 rating 
decision, the RO granted entitlement to a total (100 percent) 
disability rating based on individual unemployability (TDIU).

Social Security records and additional medical evidence show 
that the veteran also has multiple nonservice-connected 
diseases, including coronary artery disease, peripheral 
vascular disease, seizures, hypertension, a conversion 
disorder, and transient ischemic attacks.

The veteran's peripheral neuropathy disabilities are rated by 
analogy under Diagnostic Codes 8515 and 8520, located in 
38 C.F.R. § 4.124a (2006).  See 38 C.F.R. § 4.20 (2006).  
Regarding peripheral neuropathy of the upper extremities, 
higher ratings are provided for moderate and severe 
incomplete paralysis.  The highest rating is provided for 
complete paralysis, demonstrated by evidence of the 
following: hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.

Regarding peripheral neuropathy of the lower extremities, 
Diagnostic Code 8520 provides higher ratings for incomplete 
paralysis of the sciatic nerve determined to be moderately 
severe or severe, with marked muscular atrophy.  An 80 
percent rating is warranted when there is complete paralysis 
of the sciatic nerve, demonstrated by evidence that the foot 
dangles and drops, no active movement possible of muscles 
below the knee, and flexion of knee weakened or (very rarely) 
lost.

To warrant entitlement to automobile and adaptive equipment, 
the evidence must demonstrate a service-connected disability 
resulting in the loss, or permanent loss of use, of at least 
one foot or a hand; or, permanent impairment of vision in 
both eyes, resulting in (1) vision of 20/200 or less in the 
better eye with corrective glasses, or, (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  38 C.F.R. 
§ 3.808 (2006).  The law also provides that a veteran may be 
entitled to only adaptive equipment if he has ankylosis of at 
least one knee or one hip due to service-connected 
disability.  

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 C.F.R. § 3.809 (2006).  The term "preclude locomotion" 
is defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).  In addition, under 
38 C.F.R. § 3.809a, a special home adaptation grant may be 
provided when the veteran is entitled to compensation for 
permanent and total service-connected disability which 
includes the anatomical loss or loss of use of both hands.

The veteran underwent an August 2002 VA examination.  It was 
noted that he was seated in a wheelchair.  Reflexes were 
absent at the knees and ankles, bilaterally, and sensation 
was decreased from above the knees to the feet, bilaterally.  
On strength testing, the examiner noted that it appeared that 
the veteran was making minimal effort, and the veteran was 
firing antagonistic muscle groups when asked to test certain 
muscle groups.

In June 2003, the veteran underwent a VA spine examination.  
The examiner noted that the veteran uses a wheelchair due to 
progressive weakness of the legs and paresthesias.  Strength 
testing was diminished in all groups, but that the pattern of 
weakness was not consistent with known neurological deficit, 
finding that there was cogwheel give-way in most tested 
groups.  There was firing of counter bearing muscles when 
requested to test certain muscle groups, especially the thigh 
muscles.  

Also in June 2003, the veteran underwent a VA diabetes 
examination.  The examiner noted that there was atrophy of 
the first interosseous muscle of both hands, with positive 
Tinel's signs at the wrist, but not over the ulnar 
distribution.  Sensation was also decreased in the fingertips 
to the distal forearms and from the feet to above the knees.  
The examiner diagnosed peripheral neuropathy of the upper and 
lower extremities and concluded that the veteran was 
completely disabled and not a candidate for any gainful 
employment.
In March 2004, the veteran underwent an additional VA 
examination.  Increasing loss of use of the hands and feet 
was noted, but it was also reported that the veteran was able 
to stand for short periods of time.  The veteran described 
numbness, burning and tingling in his hands and feet that 
were a 10 out of 10 in severity and "nerve pain" rated as 
10 out of 10 in severity.  The examiner noted that the 
veteran had difficulty doing normal activities of daily 
living, such as shaving or buttoning a shirt.  There was no 
sensation to the 5.07 monofilament over the hands and the 
feet, nor was there any motor strength in the left upper 
extremity and the lower extremities or grip strength in the 
left hand.  The examiner noted that the veteran could stand 
for a few minutes, with his wife standing with him, but 
because of weakness he was unable to push a wheelchair.

As outlined above, the veteran appears to have significant 
impairment in his ability to use his hands and legs and has 
been granted TDIU.  However, he has nonservice-connected as 
well as service-connected disabilities that apparently impact 
on the use of his upper and lower extremities, which, among 
other things, impact his ability to ambulate.  The RO denied 
the veteran's claims for increased ratings for peripheral 
neuropathy and for entitlement to adaptive automobile 
equipment and specially adapted housing, in part, because 
nonservice-connected disabilities caused a significant amount 
of the veteran's impairment and that he did not have loss of 
use of an extremity or was confined to a wheelchair due 
solely to his service-connected disabilities.

The Board finds that the medical evidence of record does not 
distinguish service from nonservice-connected disability 
affecting function of the upper and lower extremities.  No 
such opinion has been requested.  The Court of Appeals for 
Veterans Claims has held that under the duty to assist, where 
there are service-connected and nonservice-connected 
disabilities affecting the same bodily part or system, 
medical evidence is required to permit the Board and 
adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed nonservice-connected disorder, VA must 
consider all symptoms in the adjudication of the claim.  As 
such, unless a VA examiner, based on his or her review of the 
record, concludes that some of the veteran's upper and lower 
extremity symptoms are unrelated to his peripheral 
neuropathy, those symptoms that cannot be distinguished from 
his service-connected peripheral neuropathy must be 
considered in the evaluation of this disability.  Id. at 182.

The relevant medical evidence is also somewhat conflicting on 
the degree of overall functional impairment that is present.  

In view of the foregoing, it is the undersigned's judgment 
that a VA neurological examination is warranted to determine 
whether the veteran has loss of use of one or both feet or 
one or both hands due solely to service-connected 
disabilities, to include whether such  disabilities preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c)(4) (2006).; Waddell, supra; Mittleider, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

2.  The veteran should be afforded a VA 
neurological examination to determine 
the current severity of his service-
connected peripheral neuropathy of the 
upper and lower extremities, to include 
whether the veteran has loss of use of 
one or both feet or one or both hands 
due solely to service-connected 
disabilities, and whether such 
disabilities preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair..  The veteran's claims file 
should be made available to the examiner 
for review.   

For each lower and each upper extremity, 
to the degree possible, the examiner 
should provide an opinion regarding the 
severity of the veteran's service-
connected peripheral neuropathy in the 
impairment of the function and use of 
that extremity, without regard to the 
impairment caused by other disabilities.  
That is, to the extent that is possible, 
the neurologist should distinguish 
symptoms and functional impairment due 
to peripheral neuropathy of all four 
extremities, fibromyositis of the middle 
and lower back, residuals of a shell 
fragment wound of the left shoulder, and 
a fragment wound scar of the right leg 
from any other nonservice-connected 
disability affecting the use of either 
upper or lower extremity that may be 
present, to include peripheral vascular 
disease.  If the examiner must resort to 
speculation to provide this opinion, he 
or she should so state.

Regarding entitlement to an automobile 
and/or automobile adaptive equipment, 
the examiner should be asked whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's service-connected peripheral 
neuropathy of the upper and lower 
extremities, fibromyositis of the middle 
and lower back, and a small fragment 
wound scar of the right leg, cause 
permanent loss of use of one or both 
feet or hands.

In this determination as well, to the 
degree possible, the examiner should not 
take into account the functional 
impairment caused by nonservice-
connected disabilities, to include 
peripheral vascular disease and 
transient ischemic attacks.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

If the examiner must resort to 
speculation to answer this question, he 
or she should so state.

The examiner should be asked whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's service-connected peripheral 
neuropathy of the upper and lower 
extremities, fibromyositis of the middle 
and lower back, and a small fragment 
wound scar of the right leg, caused 
either: (1) loss of use of both lower 
extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) 
loss of use of one lower extremity 
together with the loss of use of one 
upper extremity which so affect the 
function of balance or propulsion as to 
preclude location without the aid of 
braces, crutches, canes or a wheelchair; 
or (3) includes the loss of use of both 
hands.

Once again, in this determination, to 
the degree possible, the examiner should 
not take into account the functional 
impairment caused by nonservice-
connected disabilities, to include 
peripheral vascular disease and 
transient ischemic attacks.

If the examiner must resort to 
speculation to answer this question, he 
or she should so state.

3.  Thereafter, after completion of any 
other notice or development indicated by 
the state of the record, with 
consideration of all evidence added to 
the record subsequent to the statement of 
the case issued in November 2004, the 
AMC/RO must readjudicate the veteran's 
claims.  If any claim remains denied, the 
AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


